In an action for libel defendant appeals from an order entered October 15, 1938, vacating the notice of examination before trial of the plaintiff and from an order entered November 7, 1938, granting a reargument of [upon] defendant’s motion and, upon reargument, affirming the original decision. Plaintiff having stated in open court that the claimed libel is contained within the third paragraph of the publication as it appears in the record, the order entered November 7, 1938, is affirmed, with ten dollars costs and disbursements. Appeal from order entered. October 15, 1938, dismissed. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.